—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered September 22, 1992, convicting *540him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that it was improper for a police officer to testify to the effect that the officer assumed that the defendant intended to sell the 28 vials of crack cocaine in his possession (CPL 470.05 [2]). In any event, any error in permitting the testimony was harmless in light of the overwhelming evidence of the defendant’s guilt.
The defendant’s remaining contentions are without merit. Sullivan, J. P., Rosenblatt, Joy and Altman, JJ., concur.